DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-25 have been examined.
P = paragraph e.g. P[0001] = paragraph[0001]

Allowable Subject Matter
Claims 1-25 allowed.
The following is an examiner’s statement of reasons for allowance: The 07/12/2022 specification amendments have rendered moot the objections to the specification.
The 07/12/2022 claim amendments have rendered moot the Claim Objections.
Regarding the rejections under 35 U.S.C. 101, the Examiner has determined that the independent claims are no longer directed to an abstract idea. Specifically, Claims 1 and 14 are directed to receiving data points from an inertial navigation system and determining a drift range (as in Claim 1) and the existence of a spoofed signal (as in Claim 14), where the claimed receiving and analyzing data from an inertial navigation system is not an activity that can be practically performed in the mind.
Regarding the rejections under 35 U.S.C. 112(a) and 112(b), the claim amendments have rendered these rejections moot, as the claims are written to be clear and include subject matter that is supported by the disclosure. The Examiner notes that regarding the limitations directed to determining a “new navigational route”, the 07/12/2022 arguments which point to P[0022]-P[0024] of the specification for support are entered as evidence for support of the claims, where the Examiner has determined that a person having ordinary skill in the art would find the disclosure to properly support the amended claim limitations. 
Regarding the rejections under 35 U.S.C. 103, the closest prior art of record is Song (2019/0243002).
Song teaches methods and system for detecting signal spoofing, where Song teaches receiving navigation “points” or position data from a first and second navigational system (see P[0047]-P[0048]) that is used to establish a “real-time navigational route” (see P[0003] and P[0046]), where the equivalent of a “drift range” is determined between a planned and real-time route (see P[0046] and P[0056]), teaches disregarding position signals if a difference between first and second positions as determined from satellite position signals as compared to IMU data (see P[0044]-P[0046]).
However, Song does not teach the amended limitations directed to disabling the first navigational system or a system that uses satellite position signals and subsequently determining a navigational route from a last known location “with an INS”. Although Song does teach ignoring satellite position signals, Song does not recite determining a last known location and does not teach generating a new navigational route from this last known location at the point in time when it is decided to ignore satellite position signals. These limitations not expressly taught by Song are also in combination with the disabling of the “first navigational system”, where Song does not teach disabling but instead teaches ignoring signals. While the claim limitations appear to be known in the art when taken individually, the Examiner could not find a motivation in the prior art to modify the prior art to teach disabling a “first navigational system” and determining a navigational route from a last known location using INS data, where these limitations are directed to an improvement over the prior art of preventing use of a spoofed positioning system and also preventing a loss in accurate navigation at the point in time when the spoofing is determined to have occurred since a last known location. The Examiner notes that the Claim 14 limitation “disabling navigation for the first navigational system” is determined to be equivalent to the Claim 1 limitation of “disabling the first navigational system”, as the disclosure only recites the disabling of the “first navigational system”.
Therefore, the claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC G SMITH whose telephone number is (571)272-9593. The examiner can normally be reached Monday-Thursday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISAAC G SMITH/           Primary Examiner, Art Unit 3662